DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection.  Specifically, a new primary reference has been applied below which teaches a holder 120 which acts as a vent guard preventing high temperature gases and particles from being discharged vertically in accordance with the claims as amended. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub 2015/0162578 newly cited) in view of Horikoshi et al. (USP 7,887,941 of record).
As to claim 1, Kim et al. disclose a battery module (figure 1), comprising: at least one battery unit array structure (module 100 of individual cells 110), each of the at least one battery unit array structure comprising a plurality of battery units (cells 110) and a plurality of bus bars (130 - paragraph [0031-0032]) electrically connected to the plurality of battery units; an upper cover (side plate 170 - see annotated figure below for orientation, the battery module of the prior art may be oriented as shown below); a lower cover (another of side plates 170), the at least one battery unit array structure (cells 110) being disposed between the upper cover (170) and the lower cover (170); and a heat resistant holder 120 (paragraphs [0034] - gas is discharged at high temperature which the holder 120 must be able to withstand) disposed vertically, wherein each of the plurality of battery units (110) in each of the 

    PNG
    media_image1.png
    534
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    519
    media_image2.png
    Greyscale
wherein the heat resistant holder component (120) comprises an extension portion 124 located at an upper end of the fireproof component (120), and the extension portion is configured to prevent flame and high-temperature particles ejected from the vent (123) from ejecting upwards in a substantially vertical direction (annotated figure 4).
While it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use a heat resistant material for the holder component 120 of Kim et al. because such experiences the heat of exhaust gases, the reference does not explicitly disclose the holder components are fireproof components.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use mica as a material for the holder 120 of Kim et al. to prevent fires from spreading to other battery cells if high-temperature combustible gas is discharged from one battery unit as taught by Horikoshi et al.
Regarding claim 7, Kim et al. teach the fireproof component (120) comprises a fireproof main body (120a), and a third extension portion (124) connected to an upper end of the fireproof main body (120a) and extending towards the plurality of battery units (110) in a predetermined direction; and/or the fireproof component (120) comprises the fireproof main body (120a), and a fourth extension portion (124) connected to a lower end of the fireproof main body (120) and extending towards the plurality of battery units (110) in the predetermined direction (see figure 4, paragraph [0033]).
Regarding claim 8, Kim et al. disclose a collecting plate (end plate 160) and the collecting plate is disposed at a side of the one battery unit array structure and connected to the plurality of battery units of the one battery unit array structure (paragraph [0037])
claims 9 and 10, as noted above Horikoshi et al. disclose the fireproof component has a melting point higher than or equal to 500°C (Col. 5, lines 41-43) and is made of a mica plate (col. 9, lines 38-44). 
Regarding claim 11, Kim et al. disclose that the battery module described is to be used in an electric vehicle (paragraph [0006]), the body of which is reasonably considered an accommodation box for the battery module described above. 

Claims 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Horikoshi et al. as applied to claim 1 above, and further in view of Yamashita et al. (US PG Pub 2017/0373287 of record). 
As to claim 12, Kim et al. only show a single battery array structure.  However, Yamashita et al. disclose a similar battery module (figure 1), comprising: at least one battery unit array structure (module 21 made up of submodules 20a, 20b, 21a, 21b of individual cells 2), each of the at least one battery unit array structure comprising a plurality of battery units (cells 2) and a plurality of bus bars (30 - paragraph [0027, 0036]) electrically connected to the plurality of battery units (2); an upper cover (upper portions cell support member 5); a lower cover (lower portions of cell support member 4), the at least one battery unit array structure (21a, 21b, 20a, 20b) being disposed between the upper cover (4) and the lower cover (5); and an exhaust duct component (exhaust duct 3 - paragraphs [0023, 0038-0039]) disposed vertically, wherein each of the plurality of battery units (2) in each of the at least one battery unit array structure is provided with a vent (safety valves 2d - paragraph [0021]) facing towards the exhaust duct 3 (figure 3) which allows for space to be saved by including two cell arrays with a single venting structure (paragraph [0055]). 

In regard to claims 14, 15 and 17, Kim et al. teach the fireproof component (holder 120) comprises a fireproof main body (120a), and a first extension portion (124) connected to an upper end of the fireproof main body and extending towards the first battery unit array structure (see annotated figure 4 above and claim 7).  In the combination with Yamashita et al. this extension extends towards the second battery unit array structure as well (extending in both horizontal directions as shown in figure 4) as a single piece.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Horikoshi et al. and Yamashita et al. as applied to claim 12 above and further in view of Sekino et al. (US Pub 2012/0308873 of record).
In regard to the structural adhesive - while Yamashita et al. further teach that an epoxy adhesive (i.e. a structural adhesive) such as seal member 317 is used to fill gaps around the exhaust passage (see paragraph [0028]), Kim et al. do not specifically disclose an adhesive connecting the cells to the upper and lower casing.  However, Sekino et al. teach a similar battery module including cells 12 in a battery cell array between and upper case 18 and lower case 16 and the desirability to provide a structural curable adhesive 100 on surfaces of the battery cell (see figure 20 for example) which contact both the upper case and lower case (i.e. upper cover and lower cover, see figure 11, 15, 17 etc.) because such results in a battery module with excellent durability from environmental variations such as vibration, shock and thermal cycling (see paragraphs [0046-0051, 0072-0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use a structural adhesive to join the cell array to the upper cover and lower cover .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Yamashita et al., Sekino et al. and Horikoshi et al., as applied to claim 3 above, and further in view of Lee (U.S. Patent Application Publication No. 2018/0269440), herein after referred to as Lee. 
Regarding claim 16, modified Kim et al. teach the battery module as applied above but does not explicitly disclose of a fire-extinguishing component wherein the fire-extinguishing component is below the battery arrays and is provided with a fluid passageway for storing fire-extinguishing liquid.
Lee teaches of a battery pack comprising a battery module having at least one battery cell, a pack case made of a metal material and configured to package the battery module, and a fire extinguishing liquid guide cover configured to cover one side of the pack case, the fire extinguishing liquid guide cover being melted over a predetermined temperature to form an opening so that a fire extinguishing liquid is guided into the pack case ([0011]). Lee further teaches the fire-extinguishing liquid smoothly flows into a pack case when a fire or overheating occurs at the battery pack ([0026]), allowing the liquid to suppress the fire of the battery pack ([0087]).  While Lee is silent as to a the fire-extinguishing agent provided below the batteries, Lee further teaches in a broader context the fire extinguishing liquid guide cover may include a cover plate configured to cover a fire extinguishing liquid guide hole formed at one side of the pack case ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fire-extinguishing agent and have the liquid guide cover at the lower end of Kim’s battery assembly (Figure 2) to prevent fire from building up within the assembly. By doing so, the fire can be suppressed quickly, minimizing the damage within the assembly, as taught by Lee. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,094,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the extension portions of the fireproof component of the instant claims are obvious in view of the extension portions found in the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723